Citation Nr: 0948958	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for personality 
disorder, stress disorder, adjustment disorder with self-
inflicted gunshot wound.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for fatigue, including 
fatigue claimed as chronic fatigue syndrome, to include as a 
qualifying chronic disability.  

5.  Entitlement to service connection for gastro esophageal 
reflux disease (GERD), hiatal hernia, irritable bowel 
syndrome with constipation and diarrhea.  

6.  Entitlement to service connection for a sleep disorder.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from January 1988 through 
August 1992 and from October 2002 through October 2003; the 
Veteran appears to contend that he had additional periods of 
service which may be considered active military service.  The 
Veteran was enlisted in a reserve component in Tennessee and 
in the Oklahoma National Guard; the dates and types of 
reserve component service are unverified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

After the claims files were transferred to the Board, the 
Veteran, through his representative, submitted several 
documents which appear to be relevant to several of the 
issues on appeal.  The Veteran has not supplied a waiver of 
the right to have the agency of original jurisdiction review 
this evidence.  Remand for review of the additional 
submissions by the agency of original jurisdiction is 
required.  38 C.F.R. §§ 19.37, 20.1304 (2009).  All claims, 
other than the claim for service connection for a personality 
disorder, are addressed in the Remand

The claims for service connection for PTSD, stress disorder, 
adjustment disorder with self-inflicted gunshot wound, 
arthritis, fatigue, including fatigue claimed as chronic 
fatigue syndrome or a qualifying chronic disability 
(undiagnosed illness), GERD, and a sleep disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDING OF FACT

A personality disorder is defined by regulation as a 
congenital or developmental disorder for which service 
connection is precluded by law.


CONCLUSION OF LAW

The Veteran has no legal entitlement to service connection 
for schizoid personality disorder.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service 
connection for a personality disorder because that disorder 
was manifested during a period of active duty service.  
Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d).  

To the extent that the current evidence discloses that the 
Veteran has a personality disorder, there is no entitlement 
under the law to service-connect this disorder.  By 
regulation, congenital or developmental defects such as 
personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also 
38 C.F.R. § 4.130; American Psychiatric Association, 
Diagnostic and Statistical Manual for Mental Disorders (4th 
ed.)  

A claim for service connection for such a disorder must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Beno v. Principi, 3 Vet. App. 439 
(1992).  The validity of the exclusion in 38 C.F.R. § 
3.303(c) of congenital and development defects from the 
definition of disease or injury has been upheld.  Winn, 8 
Vet. App. at 510.

The statutory provisions regarding reasonable doubt are not 
applicable to a determination on the basis of preclusion by 
law.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  The claim for service connection 
for a personality disorder must be denied.

VA has no duty to notify or assist the Veteran regarding the 
portion of his claim seeking service connection for a 
personality disorder.  Regardless of the character or the 
quality of any evidence which the Veteran could submit, a 
personality disorder is not a disease within applicable VA 
legislation.  A claim for service connection for such a 
disorder must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, it would be 
fruitless to provide notice or assistance.  No further 
discussion of the VCAA as to the claim for service connection 
for a personality disorder.


ORDER

The claim for service connection for a personality disorder 
is denied.



REMAND

The Veteran contends that his service personnel and treatment 
records are incomplete, and the record establishes that this 
contention is credible.  Active military service includes 
active duty, any period of active duty for training (ACDUTRA, 
the performance of full- time reserve component duties) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training 
(INACDUTRA, weekend training) which the individual concerned 
was disabled.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a) 
(benefits for death from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during INACDUTRA is also authorized, but these provisions are 
not relevant to this case).  Thus, service connection may be 
granted for a disability resulting from a disease or injury 
incurred or aggravated while performing ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  

The Board notes that not all periods when a reserve component 
is called to duty are considered Federal service, and periods 
of such service may not be defined as ACDUTRA for purposes of 
benefits administered by VA, depending on the authority under 
which a reserve component is activated.  

The Veteran should be provided with notice of the criteria 
for service connection and for secondary service connection, 
to include the statutes and regulations governing direct 
service connection where there is ADT (ACDUTRA), INACDUTRA, 
or when a reserve component is called to state service.  In 
particular, he should be specifically advised that service 
connection is not authorized for disorders which arise during 
a period of enlistment in a reserve component, except where 
the disorder is incurred during a period of performance of 
ACDUTRA during which the Veteran was disabled from a disease 
or injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(22).  The Veteran should be notified that 
"injury", for purposes of service connection where the 
service involved is ACDUTRA and INACDUTRA, refers to the 
results of external trauma, rather than a degenerative 
process.

The Veteran contends that his records would show additional 
service which may be considered active service.  He has 
provided copies of records which he contends disclose pay 
status consistent with active service.  However, those 
records are difficult to read.  The official personnel 
records should be sought from the Oklahoma National Guard, 
from the National Personnel Records Center, or other records 
center identified.  If the Veteran's personnel records are 
not located, an attempt to obtain pay records may be 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with notice 
of the criteria for service connection and for 
secondary service connection, to include the 
statutes and regulations governing direct 
service connection where there is ADT 
(ACDUTRA), inactive duty for training (IADT or 
INACDUTRA), and other types of reserve 
component service.

2.  The Veteran should be afforded the 
opportunity to identify all non-VA providers 
who have treated him since his separation from 
each period of active service and following 
his separation from reserve component service, 
including all providers who treated him for a 
self-inflicted gunshot wound, including for 
emergency care and for rehabilitation.  

3.  The Veteran's entire record of VA 
treatment should be obtained.  

4.  Request that the appropriate (Oklahoma) 
Adjutant General Office verify all periods of 
the Veteran's service including all periods of 
ACDUTRA and INACDUTRA as a member of the 
Oklahoma National Guard.  If the Adjutant 
General is unable to locate records for the 
Veteran, the National Personnel Records Center 
(NPRC), the U.S. Army Reserve Personnel 
Center, or other records resource should be 
separately contacted to obtain the exact dates 
and status of the Veteran during all periods 
of ACDUTRA, INACDUTRA, or other service while 
a member of National Guard or a reserve 
component in Tennessee.  Also request the 
Veteran's complete service personnel records 
and his service treatment records, including 
any separately-filed records, including mental 
health records, records of psychiatric 
evaluation or treatment, UCMJ (military 
justice) records, and separately-filed 
hospital records during his service in 2002 
through 2003, including hospitalization while 
the Veteran was stationed in Egypt.  

If no other records documenting the periods 
during which the Veteran performed ACDUTRA, 
INACDUTRA, or other paid National Guard or 
reserve service are located, request that the 
Defense Finance and Accounting Service (DFAS) 
provide records of the Veteran' s pay.  
Provide DFAS with a copy of the Veteran's NGB 
Form 22, reflecting when the Veteran was 
separated from his last reserve component.  If 
DFAS has no records for the Veteran, ask DFAS 
to suggest where records of the Veteran's pay 
for reserve component service might be 
located.

Any records so obtained must be associated 
with the Veteran's VA claims folder.  If the 
records are unavailable, the Veteran should be 
so advised and it should be noted in the 
Veteran's claims folder.

5.  Obtain unit history relevant to the 
periods when the Veteran was stationed in 
Egypt, and for any period during which the 
Veteran alleges exposure to stressors related 
to a medical or psychiatric disorder for which 
he seeks service connection.  Obtain records 
which disclose the activities of the unit to 
which the Veteran was assigned during the 
relevant time periods, by consulting the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) stressor verification database, 
National Guard records, records of the unit 
which the Veteran's reserve unit was assigned 
to support, or by sending a written request to 
JSRRC.  

6.  If any stressor claimed by the Veteran is 
verified, a summary of the verified 
stressor(s) must be prepared.

7.  The RO should summarize the verified 
periods of ACDUTRA and INACDUTRA for the 
examiners who conduct VA examinations, and 
should state what type of service the Veteran 
was defined as performing at any time during 
which stressor exposure is verified or 
treatment for a disorder for which the Veteran 
is seeking service connection was rendered.

8.  Once all development with respect to the 
Veteran's service, including verification of 
the dates and types of all ACDUTRA and 
INACDUTRA have been obtained, the Veteran 
should be afforded appropriate VA psychiatric 
and medical examinations to adjudicate his 
claims.  All indicated tests should be 
conducted.  A complete copy of this remand, as 
well as the claims file, must be made 
available to each examiner for review and 
comment. 

(a) The examiner(s) who conduct medical 
examination(s) should discuss review of 
relevant records, including all available 
records of the onset of arthritis, fatigue, 
including fatigue claimed as chronic fatigue 
syndrome, to include as a qualifying chronic 
disability or an undiagnosed illness, GERD, or 
a sleep disorder.  The examiner(s) should 
provide an opinion as to the date of onset of 
arthritis, fatigue, including fatigue claimed 
as chronic fatigue syndrome, to include as a 
qualifying chronic disability or an 
undiagnosed illness, GERD, or a sleep 
disorder.  

The examiner should offer an opinion, with 
complete rationale, as to whether it is as 
least as likely as not (i.e., probability of 
50 percent); or less likely than not (i.e., 
probability less than 50 percent) that 
arthritis, fatigue, including fatigue claimed 
as chronic fatigue syndrome, to include as a 
qualifying chronic disability or an 
undiagnosed illness, GERD, or a sleep 
disorder, had an onset during a period of 
verified reserve duty and was disabling, or 
was incurred during a period of verified 
reserve duty and was disabling, or was 
aggravated during or as a result of a period 
of verified reserve duty, as based on the list 
of verified period of reserve duty provided by 
the RO.

(b)  The examiner(s) who conduct psychiatric 
examination(s) should discuss review of 
relevant records, including all available 
records of the onset of a psychiatric 
disorder, however diagnosed.  The examiner(s) 
should assign a diagnosis for each psychiatric 
disorder present.  

Then, the examiner(s)offer an opinion, for 
each assigned diagnosis of a psychiatric 
disorder (other than a personality disorder), 
with complete rationale, as to whether it is 
as least as likely as not (i.e., probability 
of 50 percent); or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran currently has a psychiatric disorder  
which had an onset during a period of verified 
reserve duty and was disabling, or was 
incurred during a period of verified reserve 
duty and was disabling, or was aggravated 
during or as a result of a period of verified 
reserve duty, as based on the list of verified 
period of reserve duty provided by the RO.

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

9.  When all directed development has been 
conducted, readjudicate the claims on appeal.  
If such action does not resolve the appeal, a 
supplemental statement of the case should be 
issued to the appellant and his 
representative.  An appropriate period of time 
should be allowed for response. 

Thereafter, this claim should be returned to this Board for 
further appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


